DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/14/2021 has been entered.  Claims 6-7 and 11 have been previously canceled.  Claims 1-5, 8-10 and 12-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-5, 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klaussner (WO2015/128367, please refer to US2016/0374237 as an English language translation of the WO document), as evidenced by Song, and in view of Kutsovsky (US2006/0067868) or Archer (US2010/0258759) for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in the prior office actions, Klaussner discloses “a corona shielding system for an electric machine, comprising a filler in a polymeric matrix (as in instant claim 2), the filler comprising both planar and spherical/globular (“globe”) particles that are resistant to partial discharges and electrically conductive” (Paragraph 0013), wherein “the electrical conductivity, which is good in the presence of only planar particles in two spatial directions but is very poor in the third, can be adjusted anisotropically in a targeted manner” by adjusting the amount of spherical or globe particles added to the planar platelet-like particles that are known to align during the production process such that the platelet-like particles create conductivity paths in the two spatial or orthogonal directions, along which the conductivity is high, however the 
Klaussner discloses that the particle mass concentration of the particles in the carrier matrix may be chosen such that the corona shielding material is above the percolation threshold, preferably above 15% by weight (as in instant claims 1 and 15; Paragraph 0019), wherein the tailored addition of the spherical or globe particles (as in instant claim 16) increases the electrical conductivity perpendicularly in relation to the directed/aligned filler platelets such that the anisotropic electrical resistance of the corona layer can be adapted or set within certain ranges and the percolation thresholds of the three spatial directions shift to much lower filler concentrations (Paragraphs 0023-0025).  Klaussner discloses that the spherical or globe particles may also be produced from doped metal oxide wherein the general conductivity of such spherical or globe particles can be set by the doping of the metal oxide, as with the planar fillers, with an example ratio of planar particles to spherical particles being approximately 3:1 (Paragraphs 0024 and 0027; thus a content of planar particles overlapping the claimed range given the overall particle mass concentration of preferably about 15% by weight as noted above).  
Hence, with regards to the claimed invention as recited in instant claims 1-3, 8-10, 15, and 16, Klaussner discloses a resistance coating comprising an electrically insulating polymeric matrix as in instant claim 2; electrically conductive particles incorporated therein in a content as in instant claim 15, wherein the electrically conductive particles comprise metal oxides as in instant claims 3 and 8-9, include platelet and globe particles as in instant claim 16, and have a conductivity generated by doping the metal oxide with a doping element such as antimony, indium or cadmium as in instant claim 10; wherein a percolation threshold of the resistance coating is exceeded in two orthogonal directions and conductivity of the resistance coating is higher in the two directions than a third orthogonal direction as in instant claim 1; wherein the particles include an aligned flake structure in the layer plane as in instant claim 1 (e.g. providing an increased discharge resistance in the third orthogonal direction); but does not specifically recite that the electrically conductive particles include a shell of the doped metal oxide in platelet form surrounding an internal cavity and a coating applied to an exterior surface of the shell as recited in instant claim 1, nor that the conductivity of the resistance coating in the two orthogonal or spatial directions is higher by at least a factor of 10 as instantly claimed.
However, as discussed in detail in the prior office action, it is well known in the art that conductive coatings or composites formed from flakes or platelets in a manner that they align to form laminar structures within a resin matrix thereby producing an anisotropic composite or a composite having 2-D isotropy with the electrical conductivity being greater in all planar directions than in the thickness direction (“third orthogonal direction”) can be provided such that the in-plane conductivity (two orthogonal directions) is orders of magnitude higher than the thickness direction as evidenced by Song (Paragraph 0070), and although Song discloses the use of expanded graphite as the flakes or platelets, it would have been obvious to one having 
Further, although Klaussner discloses that the electrically conductive planar particles “may comprise a core” (Paragraph 0014), preferably mica, silica flour, alumina or glass platelets (Paragraph 0017) which are then coated with a conductive coating of the doped metal oxide (Paragraph 0018), e.g. thereby forming a conductive “shell” surrounding the “core” platelets as a support, Klaussner does not disclose that the doped metal oxide coating “shells” surround an internal cavity as recited in instant claim 1, e.g. planar, electrically conductive “shell” particles without a “core” or carrier support.  However, Kutsovsky discloses metal oxide shell particles, typically in platelet shape, that are obtained by removing a removable template support upon which the metal oxide is coated, e.g. removing the “core” of a core-shell particle, thereby resulting in planar or unique shaped metal oxide shell particles surrounding an internal cavity which can improve certain properties, such as over spherical particles, can be altered to achieve various morphology and shapes desired for a particular applications, and may better enhance the composition that the particles are used in (Entire document, particularly Abstract; Paragraphs 0002-0004, 0007-0008, 0017-0018, 0029 and 0059).  Kutsovsky discloses that although the invention is described in detail with regards to silica, the invention also relates to metals and metal oxides other than silica, including metals or oxides thereof as recited in Paragraphs 0052-0053 such as zinc, titanium, tin, antimony, and lead (e.g. metals recited by Klaussner for use in 
Kutsovsky also discloses that the produced metal or metal oxide particles of the invention can be subjected to chemical modification using means common in the art such as by reaction with the silane compounds as disclosed in Paragraph 0063 including an alkoxysilane (e.g. silane coupling agent for improved dispersibility as discussed on the record), silicone oils, or polysiloxanes, as further described in the patents incorporated by reference in Paragraph 0063 (reading upon the claimed “coating applied to an exterior surface of the shell” of instant claim 1 wherein the conductivity “is not affected by application of the coating” given that silane coating is also utilized as the “coating” in the instant invention).  Kutsovsky discloses that a very inexpensive final product can be produced given that a very inexpensive feedstock can be utilized as the removable template support when minor impurities do not affect the overall user application, and discloses that the resulting metal or oxide thereof can be processed in any conventional manner in which metal oxide products are processed, and can be utilized in any conventional application or in a variety of formulations or compositions for numerous uses as disclosed in Paragraphs 0064-0066, in the same manner and same amounts as used conventionally, including as fillers or reinforcing agents, in a polymer matrix where they can 
Similarly, Archer discloses nanostructured metal oxides containing internal voids, such as nanorods, nanotubes, nanodisks (e.g. platelet shape), among other nanostructures, and a method of producing the nanostructured metal oxides, particularly polycrystalline metal oxides such as tin oxides, wherein the method may be template free and provides an inexpensive, high-yield method for mass production of hollow metal oxide nanostructures that can have shell(s) or wall(s) (i.e. surrounding an internal cavity) with compositions that are easily controlled and tailored to provide desired properties for a particular end use including desired electrical conductivity or other electrical properties (Entire document, particularly Abstract; Paragraphs 0008, 0020-0026, 0033, 0049-0051).  Archer discloses that in addition to tin oxides, the nanostructures may be made of titanium, indium, zinc or other metals as disclosed in Paragraph 0008 and combinations thereof (similar to the teachings of Klaussner and Kutsovsky), can comprise a plurality of shells (reading broadly upon a coating comprising an undoped metal oxide as in instant claim 12), can be doped with metals, and/or the generated hollow particles may also be coated with additional industrially useful materials based upon the desired end use, wherein the metal oxide nanostructures can be used in a variety of applications and given that Archer discloses that the metal oxide nanostructures may themselves bear electrical conductivity properties, Archer provides a clear teaching and/or suggestion that the additional industrially useful coating material may or may not affect the conductivity of the nanostructured metal oxides thereby suggesting the claimed “is not affected by application of the coating” as recited in instant claim 1 (Paragraphs 0008, 0050-0053).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the coated metal oxide platelet shell particles taught by Kutsovsky or Archer which comprise metal oxide shells surrounding an internal cavity and further coated on an exterior surface thereof as the coated, doped metal oxide platelet particles in the invention taught by Klaussner and/or provide the coated, conductive doped metal oxide platelet particles of the invention taught by Klaussner in the form of coated, hollow shells, i.e. removing the “core” of the coated platelet particles of Klaussner, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or in light of the reduced cost and ease in controlling the shape and composition of the metal oxide shells as taught by Kutsovsky or Archer, prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Therefore, the claimed invention as recited in instant claims 1-3, 8-10, 12, 15, and 16 would have been obvious over the teachings of Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer.
Further with regards to instant claim 3 as well as claims 4-5 and 17, it is again noted that Klaussner broadly discloses that the doped metal oxide may comprise metal oxides selected from tin oxide (as in instant claim 8), zinc oxide, zinc stannate (as in instant claim 3), titanium oxide, and lead oxide, with the doping element selected from antimony, indium and cadmium (as in instant claims 9-10), wherein the globe particles may also be selected from the same doped metal oxides, while Kutsovsky or Archer similarly discloses the above metals or metal oxides as well as mixtures thereof as discussed in detail above; and given that the selection of any of the recited metal oxides, metals and/or recited doping elements, and any combinations thereof, which prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 13-15, Klaussner provides a clear teaching that the conductivity or resistance of the coating can be tailored based upon the metal oxide, doping and content of the platelets and globe filler in the coating wherein the particle mass content is above 15% by weight such that the coating is above the percolation threshold, and although Klaussner does not specifically disclose the electrical resistance and nonlinearity of the resistance coating as instantly claimed, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum metal oxide and doping composition, as well as particle content to provide the desired resistance and nonlinearity for a particular end use of the invention taught by Klaussner, as evidenced by Song, in view of Kutsovsky or Archer, and given that Klaussner discloses a similar end use as in the claimed invention, a resistance coating having electrical properties within the claimed ranges would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application thereby rendering the invention as recited in instant claims 13-15 obvious over Klaussner, as evidenced by Song, in view of Kutsovsky or Archer.
Response to Arguments
Applicant’s arguments filed 12/14/2021 have been considered but are persuasive.  The Applicant first argues that in contrast to the claimed invention, the particles of Klaussner have a coating of doped metal oxide that provides the conductivity which is allegedly a teaching directly opposite the limitations of the claimed invention as recited in independent claim 1.  The Applicant also argues that Song discloses particles without any metal oxides at all and that Kutsovsky “does not describe a particle with the recited properties, but merely silica with morphological properties” (see Pages 6-7 of the response filed 12/14/2021).  However, the Examiner respectfully disagrees and first notes that the Applicant appears to be arguing the references separately and not as presented in combination as recited in the obviousness rejection.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In terms of the claimed invention, it is again noted that the doped metal oxide “coating” of Klaussner is what actually forms the shell of doped metal oxide of the platelet particles of the claimed invention, wherein Kutsovsky clearly discloses that the “core” of a core-shell particle which is utilized as a template support upon which a metal oxide is coated to form the shell may be removed resulting in hollow metal oxide shells surrounding an internal cavity as in the claimed invention, or alternatively, Archer discloses the use of a template-free method of producing metal oxide shells, wherein Kutsovsky and Archer each discloses the advantages of the hollow shell particles comprising shells surrounding an internal cavity over particles comprising a shell surrounding an internal core or support particle, and both also disclose that the exterior of the shells may be further 
Applicant’s claim amendments and arguments filed 12/14/2021 have overcome the rejections under 35 U.S.C. 112 and hence the 112 rejections as recited in paragraphs 5-7 of the prior office action have been withdrawn by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 14, 2022